Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA,
                                   MIAMI DIVISION

                                Case NO. 18-20394-CIV-Scola/Torres

      UNITED STATES OF AMERICA ex rel.             )
      DEREK LEWIS and JOEY NEIMAN,                 )
                                                   )
                  Plaintiffs/Relators,             )
                                                   )
                  vs.                              )
                                                   )
      COMMUNITY HEALTH SYSTEMS,                    )
      INC. et al.                                  )
                                                   )
                  Defendants.                      )

                         JOINT MOTION FOR BRIEFING SCHEDULE

                 Pursuant to Federal Rule of Civil Procedure Rule 6(b), relators Derek Lewis and

  Joey Neiman ("Plaintiffs") and Defendants Medhost, Inc., Community Health Systems, Inc.,

  CHSPSC, LLC, and various named hospitals 1 ("Defendants") hereby jointly move this Court for

  an Order setting the following schedule for Plaintiff's to file an Amended Complaint and for

  Defendants to file a motion to dismiss, allowing each party 10 additional pages for their respective

  opening and response memorandum, and staying discovery pending the outcome of the motion to

  dismiss. In support of this Joint Motion, the parties state as follows:

                 1.      Plaintiffs filed their 6-count, 211-paragraph False Claims Act Complaint in

  this matter on January 1, 2018. [DKT #1].

                 2.      On March 14, 2019, the Court unsealed Plaintiffs' Complaint. [DKT #21].




  1
   The named hospitals joining this motion are listed in Attachment 1 and referred to herein as “CHS
  Hospitals.”
Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 2 of 7



                 3.      On June 11, 2019 and June 20, 2019 [DKT #s 27, 28, 29, 32, 107]

  Defendants waived service, entitling Defendants to 60 days to respond under Fed. R. Civ. P.

  12(a)(1)(A)(ii).

                 4.      As of the date of this Motion, no Defendant has filed a responsive pleading

  to Plaintiffs' Complaint.

                 5.      Plaintiffs intend to file an Amended Complaint pursuant to Federal Rule of

  Civil Procedure Rule 15(a)(1)(B).

                 6.      Plaintiffs' counsel communicated Plaintiffs' intention to file an Amended

  Complaint to Defendants' counsel who indicated that it was their intention to file a motion to

  dismiss in response to the prospective Amended Complaint.

                 7.      Plaintiffs have agreed to give Defendants the full 60 days, allowed under

  Fed. R. Civ. P. 12(a)(1)(A)(ii), to respond after the Plaintiffs file their Amended Complaint.

                 8.      Given the number of claims expected to be asserted in the Amended

  Complaint, the complexity of the allegations and related statutes and regulatory framework

  concerning the Health Information Technology for Economic and Clinical Health Act (HITECH

  Act) and its Medicare and Medicaid EHR Incentive Programs (also known as the “Meaningful Use

  program”), and the large number of defendants named in this matter, each of which will have to

  analyze and coordinate their respective arguments, the Plaintiffs and Defendants suggest that the

  following schedule will allow them sufficient time to properly address the issues raised in the

  Amended Complaint and any subsequent motion(s) to dismiss:

                 (a)     Plaintiffs shall file their First Amended Complaint on or before July 26,

  2019;




                                                  -2-
Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 3 of 7



                 (b)     Defendants shall file their motion(s) to dismiss the First Amended

  Complaint on or before September 24, 2019;

                 (c)     Plaintiffs shall file their response(s) in opposition to Defendants' motion(s)

  to dismiss on or before October 24, 2019; and

                 (d)     Defendants shall file their reply(ies) in support of their motion to dismiss

  on or before November 7, 2019.

                 9.      Additionally, given the complexity of the expected motions and in order to

  effectively present their arguments to the Court, the Plaintiffs and Defendants suggest that they

  will need 10 pages in addition to the 20 provided for in Local Rule 7.1(c)(2), for their respective

  opening and response memoranda.

                 10.     Lastly, given that the anticipated motion to dismiss will address each claim

  asserted and have the potential to resolve this case in its entirety, the parties suggest that it will

  best conserve the Courts' and the parties' resources if discovery was stayed in this matter until the

  Court resolves the aforementioned motion(s) to dismiss.

                                            CONCLUSION

                 For the foregoing reasons, the parties collectively request that this Court grant this

  Joint Motion and enter an order pursuant to which (1) Plaintiffs will file their First Amended

  Complaint on or before July 26, 2019; (2) Defendants will file their motions to dismiss the First

  Amended Complaint on or before September 24, 2019; (3) Plaintiffs will file their response

  memoranda in opposition to the motions to dismiss on or before October 24, 2019; (4) Defendants

  will file their reply memoranda in support of their motion to dismiss on or before November 7,

  2019; (5) the Plaintiffs and Defendants will be allowed a 30-page limit for each of their respective




                                                   -3-
Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 4 of 7



  opening and response memoranda; and (6) discovery in this matter will be stayed until the Court

  rules on the Defendants' motions to dismiss.



   Dated: July 11, 2019             Respectfully submitted,

                                    /s/ Jeffrey W. Dickstein
                                    Jeffrey Wynn Dickstein
                                    jdickstein@phillipsandcohen.com
                                    Phillips and Cohen LLP
                                    200 South Biscayne Blvd.
                                    Suite 2790
                                    Miami, FL 33131
                                    Tel: 305-372-5200
                                    Fax: 305-374-3200

                                    Colette G. Matzzie (Admitted Pro Hac Vice)
                                    cmatzzie@phillipsandcohen.com
                                    Phillips and Cohen LLP
                                    2000 Massachusetts Ave., NW
                                    Washington, D.C. 20036
                                    Tel: 202-833-4567

                                    Edward H. Arens (Admitted Pro Hac Vice)
                                    earens@phillipsandcohen.com
                                    Phillips and Cohen, LLP
                                    100 The Embarcadero
                                    San Francisco, CA 94105
                                    Tel: 415-836-9000

                                    David E. Morrison (Admitted Pro Hac Vice)
                                    David.morrison@goldbergkohn.com
                                    GOLDBERG KOHN LTD.
                                    55 East Monroe Street
                                    Suite 3300
                                    Chicago, Illinois 60603
                                    Tel: 312-201-4000


                                    Attorneys PLAINTIFFS/RELATORS
                                    DEREK LEWIS and JOEY NEIMAN




                                                 -4-
Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 5 of 7



                             /s/ Erika S. Whyte
                             Erika S. Whyte
                             ewhyte@jonesday.com
                             JONES DAY
                             600 Brickell Avenue, Suite 3300
                             Miami, Florida 33131
                             Tel: 305-714-9700
                             Fax: 305-714-9799

                             Stephen G. Sozio (Admitted Pro Hac Vice)
                             sgsozio@jonesday.com
                             JONES DAY
                             901 Lakeside Avenue
                             Cleveland, OH 44114
                             Tel: 216-586-3939
                             Laura F. Laemmle-Weidenfeld (Admitted Pro Hac Vice)
                             lweidenfeld@jonesday.com
                             JONES DAY
                             51 Louisiana Avenue NW
                             Washington, DC 20001
                             Tel: 202-879-3939
                             Fax: 305-7868

                             Jessica M. Sarkis (Admitted Pro Hac Vice)
                             jsarkis@jonesday.com
                             JONES DAY
                             901 Lakeside Avenue
                             Cleveland, OH 44114
                             Tel: 216-586-3939

                             Attorneys for Defendant MEDHOST, Inc.


                              Martin B. Goldberg
                              Florida Bar No. 0827029
                              Email: mgoldberg@lashgoldberg.com
                              LASH & GOLDBERG LLP
                              Miami Tower
                              100 Southeast 2nd Street, Suite 1200
                              Miami, FL 33131-2158
                              Telephone: (305) 347-4040
                              Facsimile: (305) 347-4050

                              Michael L. Waldman (Pro Hac Vice motion pending)
                              Brandon L. Arnold (Pro Hac Vice motion pending)
                              Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP



                                         -5-
Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 6 of 7



                              2000 K Street NW, 4th Floor
                              Washington DC 20006
                              Tel: 202-775-4500

                              Attorneys for the Defendants CHSPSC LLC and CHS
                              HOSPITALS




                                        -6-
Case 1:18-cv-20394-RNS Document 118 Entered on FLSD Docket 07/11/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 11, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.



  Dated: July 11, 2019            Respectfully submitted,

                                  /s/ Jeffrey W. Dickstein
                                  Jeffrey Wynn Dickstein
                                  jdickstein@phillipsandcohen.com
                                  Phillips and Cohen LLP
                                  200 South Biscayne Blvd.
                                  Suite 2790
                                  Miami, FL 33131
                                  Tel: 305-372-5200
                                  Fax: 305-374-3200

                                  Colette G. Matzzie (Admitted Pro Hac Vice)
                                  cmatzzie@phillipsandcohen.com
                                  Phillips and Cohen LLP
                                  2000 Massachusetts Ave., NW
                                  Washington, D.C. 20036
                                  Tel: 202-833-4567

                                  Edward H. Arens (Admitted Pro Hac Vice)
                                  earens@phillipsandcohen.com
                                  Phillips and Cohen, LLP
                                  100 The Embarcadero
                                  San Francisco, CA 94105
                                  Tel: 415-836-9000

                                  David E. Morrison (Admitted Pro Hac Vice)
                                  David.morrison@goldbergkohn.com
                                  GOLDBERG KOHN LTD.
                                  55 East Monroe Street
                                  Suite 3300
                                  Chicago, Illinois 60603
                                  Tel: 312-201-4000


                                  Attorneys for PLAINTIFFS/RELATORS



  10721545v3 7/9/2019 12:08 PM                                                                   7935.001

  10721545v4 7/11/2019 9:38 AM                              7935.001 Error! Unknown document property name.
